                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 KIMBERLY JOAN ELLIS, et al.,                     )
                                                  )
                Plaintiffs,                       )
                                                  )
 v.                                               )          No. 2:20-CV-223-JRG-HBG
                                                  )
 ETHICON, INC., et al.,                           )
                                                  )
                Defendants.                       )

                                             ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is the Defendants’ Motion to Exclude the Opinion of Pathologist

 Elizabeth A. Laposata, M.D. [Doc. 42], and Motion to Limit or Exclude Case-Specific Testimony

 and Opinions of Bruce Rosenzweig, M.D. [Doc. 44]

        On November 24, 2020, the District Court entered an Order denying all pending dispositive

 motions with leave to refile. [Doc. 80] In doing so, the Court made note of the voluminous record

 generated by Multidistrict Litigation 2327 (“MDL”), of the fact that many claims and issues in this

 and other cases involved in the MDL were resolved before being transferred to this Court, and

 found that the Court’s limited resources would be better served by having the parties highlight the

 issues remaining to be resolved. Id.

        For those same reasons, the Court finds that, given the uncertainty as to what issues remain

 to be resolved in the instant case, and given that some challenges to various expert witnesses may

 have been resolved during the MDL, or may no longer be relevant in light of the dismissal of

 certain claims, the Court hereby DENIES WITHOUT PREJUDICE the above referenced




Case 2:20-cv-00223-JRG-HBG Document 82 Filed 11/25/20 Page 1 of 2 PageID #: 38
 motions. [Docs. 42, 44] The parties are ORDERED to meet and confer on or before December

 18, 2020, to discuss whether the above referenced motions remains at issue, or can otherwise be

 resolved by the parties. For any motions which remain at issue, the parties SHALL have until and

 including January 4, 2021, to refile their motions. The parties SHALL follow the briefing

 schedule in Local Rule 7.1 for the deadlines for filing responses and replies. Any motions,

 responses, or replies thus filed SHALL include as attachments any evidence relied upon from the

 MDL record. In addition, to the extent that any related rulings were made during the MDL as to

 an expert witness at issue in this litigation, or addressed similar issues to those raised in the motion,

 the moving party SHALL attach such rulings to their motion, and shall address what effect said

 ruling should have on the instant motion.

         IT IS SO ORDERED.

                                                                 ENTER:

                                                                 _________________________
                                                                 H. Bruce Guyton
                                                                 United States Magistrate Judge




                                                    2

Case 2:20-cv-00223-JRG-HBG Document 82 Filed 11/25/20 Page 2 of 2 PageID #: 39
